Citation Nr: 0737391	
Decision Date: 11/28/07    Archive Date: 12/06/07

DOCKET NO.  04-14 775	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Louisville, Kentucky


THE ISSUES

1.  Entitlement to an initial compensable evaluation for the 
service-connected bilateral hearing loss.

2.  Entitlement to service connection for a claimed vision 
disorder, to include as secondary to the service-connected 
diabetes mellitus.


REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

G. Jackson, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1968 to May 1975.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision issued by 
the RO.  

The Board remanded the appeal back to the RO in September 
2006 for further development of the record.

The veteran's appeal originally included the issue of service 
connection for post-traumatic stress disorder (PTSD).  During 
the pendency of the appeal, the RO, in a June 2007 decision, 
granted service connection for this disability and assigned a 
70 percent evaluation.  This evaluation was effective on 
October 4, 2006, the date of a confirmed diagnosis of PTSD.   

The veteran was notified of this decision and has not filed a 
Notice of Disagreement (NOD) in response.  Therefore, his 
appeal concerning the issues of PTSD has been resolved.  See 
Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (where an 
appealed claim for service connection is granted during the 
pendency of the appeal, a second NOD must thereafter be 
timely filed to initiate appellate review of the claim 
concerning the compensation level assigned for the 
disability).  

The issue of service connection for a claimed vision disorder 
secondary to the service-connected diabetes mellitus is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDING OF FACT

The service-connected bilateral hearing loss currently is not 
shown to be manifested by worse than a Level I impairment of 
auditory acuity in either ear.  


CONCLUSION OF LAW

The criteria for the assignment of an initial increased 
(compensable) evaluation for the service-connected bilateral 
hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107, 7104 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.159, 4.1, 4.7, 4.85 including Diagnostic Code 6100 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law.  Regulations implementing the VCAA 
provisions have since been published.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claim, and 
no further assistance is required in order to comply with 
VA's statutory duty to assist him with the development of 
facts pertinent to his claim.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  

Specifically, the RO has obtained records of treatment 
reported by the veteran and has afforded him comprehensive VA 
examinations addressing his claimed disorder.  There is no 
indication from the record of additional medical treatment 
for which the RO has not obtained, or made sufficient efforts 
to obtain, corresponding records.

The Board is also satisfied that the RO met VA's duty to 
notify the veteran of the evidence necessary to substantiate 
his claims in August 2002 and September 2006 letters.  By 
these letters, the RO also notified the veteran of exactly 
which portion of that evidence was to be provided by him and 
which portion VA would attempt to obtain on his behalf.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In these letters, the veteran was also advised to submit 
additional evidence to the RO, and the Board finds that this 
instruction is consistent with the requirement of 38 C.F.R. 
§ 3.159(b)(1) that VA request that a claimant provide any 
evidence in his or her possession that pertains to a claim.

In Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) reaffirmed principles set forth in earlier 
Federal Circuit and United States Court of Appeals for 
Veterans Claims (Court) cases in regard to the necessity of 
both a specific VCAA notification letter and an adjudication 
of the claim following that letter.  See also Mayfield v. 
Nicholson, 19 Vet. App. 103, 121 (2005), rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. 
Nicholson, 20 Vet. App. 537 (2006).  

The Mayfield line of decisions reflects that a comprehensive 
VCAA letter, as opposed to a patchwork of other post-
decisional documents (e.g., Statements or Supplemental 
Statements of the Case), is required to meet VA's 
notification requirements.  At the same time, VCAA 
notification does not require an analysis of the evidence 
already contained in the record and any inadequacies of such 
evidence, as that would constitute a preadjudication 
inconsistent with applicable law.   The VCAA letter should be 
sent prior to the appealed rating decision or, if sent after 
the rating decision, before a readjudication of the appeal.  
A Supplemental Statement of the Case, when issued following a 
VCAA notification letter, satisfies the due process and 
notification requirements for an adjudicative decision for 
these purposes.

Here, the noted VCAA letters were issued both prior and 
subsequent to the appealed March 2003 rating decision.  
However, as indicated above, the RO has taken all necessary 
steps to both notify the veteran of the evidence needed to 
substantiate his claim and assist him in developing relevant 
evidence.  Further, the RO readjudicated the appeal in a June 
2007 Supplemental Statement of the Case.

The Board is also aware of the considerations of the Court in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), regarding the 
need for notification that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  In the June 2007 Supplemental 
Statement of the Case, the RO notified the veteran of the 
evidence necessary to establish both disability ratings and 
effective dates in compliance with these requirements. 
Further, the veteran was fully notified that he was awarded a 
disability evaluation and an effective date for that 
evaluation in the appealed March 2003 rating decision, in 
which service connection for his bilateral hearing loss was 
granted. Id.  

Accordingly, the Board finds that no prejudice to the veteran 
will result from an adjudication of his claim in this Board 
decision.  Rather, remanding this case back to the RO for 
further VCAA development would be an essentially redundant 
exercise and would result only in additional delay with no 
benefit to the veteran.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran are to be avoided).

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

In cases where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

However, in cases in which a claim for a higher initial 
evaluation stems from an initial grant of service connection 
for the disability at issue, as here, multiple ("staged") 
ratings may be assigned for different periods of time during 
the pendency of the appeal. See generally Fenderson v. West, 
12 Vet. App. 119 (1999).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.  

In a March 2003 rating decision, the RO granted service 
connection for bilateral hearing loss and assigned a 
noncompensable evaluation.  

A January 2003 VA audiology examination report indicates that 
the veteran's claims file was available and reviewed in 
connection with the examination.  The veteran complained of 
decreased hearing bilaterally.  He reported a history of 
military noise exposure during his service in Vietnam.  He 
also complained of occupational noise exposure related to his 
job working for the railroad.  

On examination, pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT

15
10
20
40
LEFT

10
15
20
40

The average pure tone threshold in decibels was 21 for the 
right ear and 21 for the left ear.  His speech recognition 
ability was 100 percent correct in both the right and left 
ear.  

The VA examiner opined that it was likely as not that the 
veteran's hearing loss began in service.  

During an April 2006 private audiological examination, the 
veteran reported a history of hearing difficulty for many 
years.  The audiological test results revealed mild to 
moderate sensorineural hearing loss for the low and mid 
frequencies and severe sensorineural hearing loss in the high 
frequencies of the left ear.  For the right ear, test results 
indicated moderate to severe sensorineural hearing loss.  His 
speech recognition ability was 88 percent in the right ear 
and 90 percent in the left ear.  

A September 2006 VA audiology examination report indicated 
that the veteran's claims file was reviewed. The veteran 
reported his history of military noise exposure.  The veteran 
also reported a history of occupational noise exposure.  
However, he wore mandatory hearing protection to protect 
against the occupational noise exposure  

On examination, pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT

15
10
20
40
LEFT

15
15
25
50

The average pure tone threshold, in decibels was 21 for the 
right ear and 26 for the left ear.  His speech recognition 
ability was 100 percent correct in both the right and left 
ear.  

The diagnosis was that of high frequency sensorineural 
hearing loss in both ears with constant bilateral tinnitus.  

The RO has assigned a no percent rating for the veteran's 
bilateral hearing loss in accordance with the criteria set 
forth in the Schedule for Rating Disabilities.  38 C.F.R. § 
4.85, Diagnostic Code 6100.  

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent.  This is based on organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests (Maryland CNC), 
together with the average hearing threshold level as measured 
by pure tone audiometry tests in the frequencies of 1000, 
2000, 3000 and 4000 Hertz.  

To evaluate the degree of disability from service-connected 
hearing loss, the rating schedule establishes eleven auditory 
acuity levels ranging from numeric level I for essentially 
normal acuity, through numeric level XI for profound 
deafness.  38 C.F.R. § 4.85 (2007).  

Table VIA is used when the examiner certifies the use of 
speech discrimination tests is not appropriate because of 
language difficulties, inconsistent speech discrimination 
scores, etc., or where indicated under the provisions of 38 
C.F.R. § 4.86. 38 C.F.R. § 4.85(c).  

The Board notes that "...disability ratings for hearing 
impairment are derived by a mechanical application of the 
rating schedule to the numeric designations assigned after 
audiometric evaluations are rendered."  Lendenmann v. 
Principi, 3 Vet.App. 345 (1992).  

In this case, the January 2003 VA audiology examination 
showed that the average decibel threshold (for the 
frequencies of 1000, 2000, 3000 and 4000 hertz) was 21 
decibels for the right ear, with speech discrimination of 100 
percent correct.  The average decibel threshold for the left 
ear was 21 decibels, with speech discrimination of 100 
percent correct.  

Under Table VI of 38 C.F.R. § 4.85, these findings equate to 
Level I hearing acuity in both the right ear and left ear, 
which results translate to a rating of no percent.  
Diagnostic Code 6100.  

The September 2006 VA audiology examination showed that the 
average decibel threshold (for the frequencies of 1000, 2000, 
3000 and 4000 hertz) was 21 decibels for the right ear, with 
speech discrimination of 100 percent correct.  The average 
decibel threshold for the left ear was 26 decibels, with 
speech discrimination of 100 percent correct.  

Under Table VI of 38 C.F.R. § 4.85, these findings equate to 
Level I hearing acuity in both the right ear and left ear, 
which results translate to a rating of no percent.  
Diagnostic Code 6100.  

Overall, the evidence is against the veteran's claim for an 
initial compensable evaluation for the service-connected 
bilateral hearing loss, and the appeal must be denied.  

In reaching this determination, the Board acknowledges that 
VA is statutorily required to resolve the benefit of the 
doubt in favor of the veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  

That doctrine, however, is not applicable in this case 
because the preponderance of the evidence is against the 
veteran's claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990); 38 U.S.C.A. § 5107(b).

   
ORDER

An increased initial compensable evaluation for the service-
connected bilateral hearing loss is denied.


REMAND

As to his claim for service connection for a claimed vision 
disorder to include as secondary to his service-connected 
diabetes mellitus, the Board notes VA regulations provide 
that a disability which is proximately due to, or results 
from, another disease or injury for which service connection 
has been granted shall be considered a part of the original 
condition.  38 C.F.R. § 3.310(a).  

Specifically, when aggravation of a disease or injury for 
which service connection has not been granted is proximately 
due to, or the result of, a service-connected condition, the 
veteran shall be compensated for the degree of disability 
over and above the degree of disability existing prior to the 
aggravation.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).

The veteran has provided VA medical records containing 
notations of treatment for vision problems.  Specifically, 
the Board notes an August 2002 VA treatment record reported 
the veteran's vision test results.  The veteran was diagnosed 
with glaucoma suspect in both eyes, noted to be a congenital 
defect, mild cataract in the left eye and pseudophakia right 
eye status post laser.  It was also noted that there was no 
retinopathy in either eye associated with the diagnosed 
diabetes mellitus or hypertension.

With respect to the diagnosed glaucoma noted to be a 
congenital defect, the Board notes that congenital or 
developmental abnormalities are not considered "diseases or 
injuries" within the meaning of applicable legislation and, 
hence, do not constitute disabilities for VA compensation 
purposes.  See 38 C.F.R. §§ 3.303(c), 4.9.  

However, service connection may be granted, in limited 
circumstances, for disability due to aggravation of a 
constitutional or developmental abnormality by superimposed 
disease or injury (see VAOPGCPREC 82-90, 55 Fed. Reg. 45,711 
(1990); Carpenter v. Brown, 8 Vet. App. 240, 245 (1995); 
Monroe v. Brown, 4 Vet. App. 513, 514-15 (1993)).    

The Board also notes an August 2006 VA ophthalmology note 
that reported the results of treatment for the veteran's 
vision disorder.  Noted risk factors for the veteran's vision 
problems included hypertension and diabetes mellitus.  

In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the Court 
addressed the four elements that must be considered in 
determining whether a VA medical examination must be provided 
as required by 38 U.S.C.A. § 5103A.  

Specifically, the Court held that the third element, 
indication the current disability or symptoms may be 
associated with service, establishes a low threshold and 
requires only that the evidence "indicates" that there 
"may" be a nexus between the two.  

The Court further held that types of evidence that 
"indicate" a current disability may be associated with 
service include medical evidence that suggest a nexus but is 
too equivocal or lacking in specificity to support a decision 
on the merits, or credible evidence of continuity of 
symptomatology such as pain or other symptoms capable of lay 
observation.  

To date, however, the veteran has not been afforded a VA 
examination specifically addressing whether there is a causal 
relationship between the claimed vision disorder and his 
service-connected diabetes mellitus.

Accordingly, the case is REMANDED for the following action:

1.  The RO should take appropriate steps to 
contact the veteran in order to have him 
provide information referable to all 
treatment received for the claimed vision 
disorder since service.  Based on the 
response, the RO should undertake all 
indicated action to obtain copies of all 
clinical records from any previously un-
identified treatment source.  The veteran 
should also be informed that he can submit 
evidence to support his claim.  

2.  The veteran should be scheduled for a 
VA examination in order to evaluate the 
nature and likely etiology of the claimed 
vision disorder.

The claims folder must be made available to 
the examiner for review in conjunction with 
the examination.  All tests and studies 
that the examiner deems necessary should be 
performed.  The examination must include a 
complete rationale for the opinions 
expressed.  

Based on a review of the claims file and 
the clinical findings of the examination, 
the examiner should opine as to whether it 
is at least as likely as not (e.g., a 50 
percent or greater likelihood) that the 
veteran has a current vision disorder that 
was caused or aggravated by the service-
connected diabetes.  A complete rationale 
should be given for all opinions and 
conclusions expressed in a typewritten 
report.  

3.  After completion of the above 
development, the veteran's claim should be 
readjudicated.  If the determination 
remains adverse to the veteran, he and his 
representative should be furnished with a 
Supplemental Statement of the Case and 
given an opportunity to respond thereto.  

Then, if indicated, this case should be returned to the Board 
for the purpose of appellate disposition.  The veteran has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
CHERYL L. MASON
Veterans Law Judge, 
Board of Veterans' Appeals


 Department of Veterans Affairs


